Citation Nr: 1211987	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  06-25 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for cause of the Veteran's death.

2.  Entitlement to non-service-connected death pension benefits.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Robert W. Legg, Esq.


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1966 to January 1970 and from August 1970 to May 1977.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

Historically, in December 2009, the Board denied the Veteran's claims for entitlement to service connection for diabetes mellitus, claimed as due to herbicide exposure and entitlement to service connection for renal disease, associated with diabetes mellitus.  The Veteran appealed those decisions to the United States Court of Appeals for Veterans Claims (Court).  In March 2011, the Court vacated and remanded those matters pursuant to a Joint Motion for Remand (JMR) for further action.

In May 2011, the Veteran died and the Board was notified of his death that same month.  In a September 2011 decision, the Board dismissed the Veteran's claims for lack of jurisdiction.

The appellant's VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (Including Death Compensation if Applicable), was received by the RO in June 2011 (an informal claim for the above was submitted in May 2011).

Initially, under the provisions of 38 U.S.C.A. § 5121A (West Supp. 2011), when a claimant dies on or after October 10, 2008, an eligible survivor may, not later than one year after the date of death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim(s) to completion.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A (West Supp. 2011), (substitution in case of death of a claimant who dies on or after October 10, 2008).  VA published a proposed rule on substitution, on February 15, 2011.  See 76 Fed. Reg. 8,666 -01 (Feb. 15, 2011) (Proposed Rule).

Under the proposed rule, VA would treat qualifying death claims (for example, a VA Form 21-534) as requests to substitute.  Id.  (proposed to be codified at 38 C.F.R.  § 3.1010(c)(2)).  However, VA recognizes that not all persons filing a claim for death benefits will wish to substitute for a deceased claimant, in this case, the Veteran.  Therefore, VA would provide an opportunity for a person to waive the right to substitute when he or she had filed a claim for accrued benefits, death pension, or Dependency and Indemnity Compensation (DIC), which VA would otherwise deem a request to substitute.  Id. at 8668-69.  Further, the proposed 38 C.F.R. § 3.1010 would be consistent with the provisions of 38 U.S.C.A. § 5121A, because in no event would a person requesting to substitute be given less than one year from the date of the claimant's death in which to complete a request to substitute.  

Unlike accrued benefits claims that are limited to the evidence of record at the time of the Veteran's death, a substitute claimant would be able to submit additional evidence to be considered by VA that was not of record at the time of the claimant's death.

Thus, under 38 U.S.C.A. § 5121A and the proposed rule, the Board construes the appellant's VA Form 21-534 as a inferred request to substitute.  The Board does not have jurisdiction to make determinations regarding basic eligibility to substitute in the first instance.  See 38 U.S.C.A. § 7104(a), 38 C.F.R. § 38 C.F.R. § 20.101(a) (2010) (describing the Board's jurisdiction).  The RO has yet to determine whether the appellant meets the basic eligibility to substitute for the Veteran with regard to the appeals stemming from the December 2009 Board decision.  See also Breedlove v. Shinseki, 24 Vet. App. 7, 20 (2010) (an accrued-benefits claimant has two options: request substitution or pursue a claim for accrued benefits).

Based on the above, the issue of an initial determination regarding basic eligibility for substitution has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

As noted above, one of the matters the Board must address is which issue or issues are properly before it at this time.  Under 38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the appellant.  In essence, the following sequence is required: There must be a decision by the RO, the appellant must express timely disagreement with the decision, VA must respond by explaining the basis for the decision to the appellant, and finally, the appellant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (2011).

In an August 2011 administrative decision, the RO denied the appellant's claim for entitlement to service connection for the cause of the Veteran's death, entitlement to non-service-connected death pension benefits, and entitlement to accrued benefits.

Received by the RO in September 2011, the appellant submitted a statement, which indicated that she was providing additional evidence in support of her claims.  That evidence, along with her statement, is associated with the claims file.  See 38 C.F.R. § 20.201 (communication expressing dissatisfaction with RO decision and desire to contest the result constitutes a notice of disagreement; special wording not required); see also Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) (VA has always been, and will continue to be, liberal, in determining what constitutes a notice of disagreement).

As such, the Board finds that the appellant timely submitted a notice of disagreement in September 2011 as to the issues of entitlement to service connection for the cause of the Veteran's death, entitlement to non-service-connected death pension benefits, and entitlement to accrued benefits, adjudicated in the August 2011 RO decision.  A statement of the case has not been issued regarding these claims.  The filing of a notice of disagreement initiates the appeal process.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, these issues (entitlement to service connection for the cause of the Veteran's death, entitlement to non-service-connected death pension benefits, and entitlement to accrued benefits).  Id.

Accordingly, the case is REMANDED for the following action:

Issue the appellant an appropriate statement of the case on the issues of entitlement to service connection for the cause of the Veteran's death, entitlement to non-service-connected death pension benefits, and entitlement to accrued benefits.  The appellant should be informed of her appellate rights and of the actions necessary to perfect an appeal on these issues.  Thereafter, these issues are to be returned to the Board only if an adequate and timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



